DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020, 04/09/2021, and 01/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 100193163 (hereinafter KR’163, cited on an IDS).
Regarding claim 1, KR’163 discloses a reactor comprising:
a housing (figure 1, item 1) having a reaction space to accommodate a reactant;
an outlet pipe (item 3) connected to a lower part of the reaction space;
a rotating shaft (item 4) disposed in the housing; and
a plurality of stirring blades (items 5 and 6) mounted on the rotating shaft,
wherein the housing has a lower converging region (lower portion near label for item 1), wherein a smaller cross-sectional area of the lower converging region decreases toward the outlet pipe,
wherein at least one of the plurality of stirring blades is located in the lower converging region (see figure 1) and
wherein the outlet pipe comprises a first region (just above the label for item 1A) connected to the lower converging region connected to the lower converging region and a second region (below label for item 1A) extending from the first region in a discharge direction, wherein a cross-sectional area of the first region decreases in a direction from the lower converging region toward the discharge direction, and wherein the second region has a constant cross-sectional area (see annotated figure below).

    PNG
    media_image1.png
    817
    490
    media_image1.png
    Greyscale


Regarding claim 2, KR’163 discloses a maximum diameter of the first region in the outlet pipe being the same as a minimum diameter of the lower converging region (see annotated figure above).
Regarding claim 3, KR’163 discloses a minimum diameter of the first region being the same as a diameter of the second region (see annotated figure above).
Regarding claim 4, KR’163 discloses the plurality of stirring blades comprising a spiral blade (figure 1, item 5) and a paddle-shaped blade (item 6).
Regarding claim 5, KR’163 discloses the paddle-shaped blade (figure 1, item 6) being located in the lower converging region (see annotated figure above).
Regarding claim 6, it has been held that the material worked upon does not limit apparatus claims.  See MPEP 2115.  Thus, the language specifying the reactant is given little patentable weight.  Nonetheless, the apparatus of KR’163 would be fully capable of working upon a Bingham fluid, meeting the claim.
Regarding claim 8, KR’163 discloses an inner peripheral surface of the first region and the outlet pipe forms a continuous surface without any intervening step (see annotated figure above).  It is noted that, according to claim 1, the first region is part of the outlet pipe, and thus this claim is interpreted to mean that the outlet pipe includes a continuous inner peripheral surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 100193163 (hereinafter KR’163, cited on an IDS) in view of  Hood (US 5908240, hereinafter Hood).
Regarding claim 7, KR’163 is silent to a pressurizing part.  Hood teaches a mixing apparatus having a housing, a rotary shaft with a plurality of stirring blades, and an outlet pipe at the lower end of the housing (figure 1) that also includes a pressurizing part (inlet 14) for applying pressure to an upper region of the reaction space when the reactant is discharged (column 3, lines 3-6).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of KR’163 with the pressurizing part of Hood for the purpose of aiding in the discharge of material from the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774